


110 HR 1002 IH: To authorize appropriate action if the negotiations with

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1002
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Spratt (for
			 himself and Mrs. Myrick) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize appropriate action if the negotiations with
		  the People’s Republic of China regarding China’s undervalued currency and
		  currency manipulation are not successful.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The
			 currency of the People’s Republic of China, the yuan, is artificially pegged at
			 a level significantly below its market value. Economists estimate the yuan to
			 be undervalued by between 15 percent and 40 percent or an average of 27.5
			 percent.
			(2)The undervaluation
			 of the yuan makes exports from the People’s Republic of China less expensive
			 for foreign consumers and makes foreign products more expensive for Chinese
			 consumers. The effective result is a significant subsidization of China’s
			 exports and a virtual tariff on foreign imports, leading the People’s Republic
			 of China to enjoy significant trade surpluses with its international trading
			 partners. The United States trade deficit with China has widened from
			 $83,800,000,000 in 2000 to $213,548,600,000 in 2006, resulting in an aggregate
			 deficit with China of more than $971,093,600,000 for that 7-year period.
			(3)China’s undervalued
			 currency and the United States trade deficit with the People’s Republic of
			 China is contributing to significant United States job losses and harming
			 United States businesses. In particular, the United States manufacturing sector
			 has lost more than 3,009,000 jobs since January 2001.
			(4)The Government of
			 the People’s Republic of China has intervened in the foreign exchange markets
			 to hold the value of the yuan within an artificial trading range. China’s
			 foreign reserves are estimated to be more than $1,066,000,000,000 as of January
			 1, 2007, and have increased at a level higher than that of any other
			 country.
			(5)China’s
			 undervalued currency and the Chinese Government’s intervention in the value of
			 its currency violates the spirit and letter of the world trading system of
			 which the People’s Republic of China is now a member.
			(6)The Government of
			 the People’s Republic of China has failed to promptly address concerns raised
			 by the United States and the international community regarding the value of its
			 currency.
			(7)Article XXI of the
			 GATT 1994 (as defined in section 2(1)(B) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3501(1)(B)) allows a member of the World Trade Organization to take
			 any action which it considers necessary for the protection of its essential
			 security interests. Protecting the United States manufacturing sector is
			 essential to the security interests of the United States.
			2.Negotiations and
			 certification regarding the currency valuation policy of the People’s Republic
			 of China
			(a)In
			 generalNotwithstanding the provisions of title I of Public Law
			 106–286 (19 U.S.C. 2431 note), on and after the date that is 180 days after the
			 date of enactment of this Act, unless a certification described in subsection
			 (b) has been made to Congress, there shall be imposed a rate of duty of 27.5
			 percent ad valorem on any article that is the growth, product, or manufacture
			 of the People’s Republic of China and is imported directly or indirectly into
			 the United States, in addition to any other duty that would otherwise apply to
			 such article.
			(b)CertificationThe
			 certification referred to in subsection (a) is a certification by the President
			 to Congress that the People’s Republic of China is no longer manipulating the
			 rate of exchange between its currency and the United States dollar for purposes
			 of preventing an effective balance of payments and gaining an unfair
			 competitive advantage in international trade. The certification shall also
			 include a determination that the currency of the People’s Republic of China is
			 valued in accordance with accepted market-based trading policies.
			(c)NegotiationsBeginning
			 on the date of enactment of this Act, the Secretary of the Treasury, in
			 consultation with the United States Trade Representative, shall begin
			 negotiations with the People’s Republic of China to ensure that the People’s
			 Republic of China adopts a process that leads to a market-based system of
			 currency valuation.
			
